Citation Nr: 1634946	
Decision Date: 09/07/16    Archive Date: 09/20/16

DOCKET NO.  14-26 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for epilepsy.  

2.  Entitlement to service connection for a back disorder.

3.  Entitlement to service connection for headaches.

4.  Entitlement to a total disability rating based on individual unemployability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran served on active duty from October 1970 to January 1971.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  


REMAND

The Veteran had a prior hearing before the Board in April 2016, but technical difficulties made it impossible to produce a written transcript.  In May 2016, the Veteran indicated that he wanted another videoconference hearing before the Board.  Accordingly remand is necessary to afford the Veteran his hearing.  Accordingly, the case is remanded for the following action:

The RO must schedule the Veteran for a videoconference at the RO, according to the date of his original request for a hearing.  

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

